DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2022 has been entered.
Claim Rejections - 35 USC § 112
Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "TAIC" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
Claim(s) 1, 4-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0004126).
Park ‘126 teaches rubber compositions containing a vulcanized fluorocarbon elastomer and filler in a thermoplastic material matrix (abstract). Park teaches the elastomeric material includes elastomers such as VDF/HFP/TFE and TFE/PP copolymers and the copolymers may contain cure site monomers (¶ 19). Park ‘126 teaches examples of thermopolastic polymers include TFE/HFP/VDF copolymers (¶ 39-41). Park ‘126 teaches a curative agent is present which includes peroxides with coagents such as triallyl cyanurate and triallyl isocyanurate (¶ 54-56). Park ‘126 teaches the composition is made by dynamic vulcanization of the elastomer in the presence of the thermoplastic (¶ 80-85). Park teaches suitable peroxides include 2,5-dimethyl-2,5-di(tert-butylperoxy)hexane and bis-(t-butylperoxyisopropyl)benzene (¶ 55). Park ‘126 teaches examples which use 3 phr peroxide and about 3 phr TAIC (¶ 121) which fall in the claimed ranges. Park ‘126 teaches examples where two elastomers are mixed together where a first elastomer is a terpolymer of VDF/HFP/TFE (corresponding to claimed fluoropolymer B) and a second elastomer is a terpolymer of TFE/PP/VDF (corresponding to claimed fluoropolymer A) in a 70/30 ratio and they are cured (crosslinked) using a calcium hydroxide crosslinker (¶ 105-120). Park teaches a 70/30 ratio, which falls outside the scope of 25% fluoropolymer A and 35% fluoropolymer A. Therefore, the provisos recited in the claim (regarding 25 parts fluoropolymer A, 35 parts fluoropolymer A, and 50 parts fluoropolymer A) are met.  Park teaches fillers can be present in amounts of 10-30 wt% of the composition and includes carbon black (¶ 43-46) and provides examples of 5 phr and 10 phr (¶ 121).
Park ‘126 does not explicitly recite an example using a peroxide and a CSM.
However, it would have been obvious to one of ordinary skill in the art to use a peroxide and a coagent because Park ‘126 teaches peroxide and coagent curatives such as triallyl cyanurate and triallyl isocyanurate are suitable for curing the elastomers (¶ 54-56) and it would have been obvious to one of ordinary skill in the art to use a CSM with a TFE/PP/VDF copolymer because Park teaches a CSM comonomer may be present in the copolymers (¶ 19).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2006/0004126) in view of Park (US 2007/0004865).
The discussion with respect to Park ‘126 above is incorporated herein by reference.
Park ‘126 does not explicitly recite the cure site monomer contains iodine or bromine. 
However, Park ‘865 teaches elastomeric compositions which have peroxide cure site monomers (abstract) where the cure site monomer has a chlorine, bromine, or iodine atom (¶ 18). It would have been obvious to one of ordinary skill in the art to use the cure site monomers of Park ‘865 because Park ‘126 does not explicitly describe the CSM and because the CSM with chlorine, bromine or iodine are capable of reacting with a peroxide (¶18, 39) and are responsible at least in part for development of elastomeric properties (¶ 38).
Response to Arguments
Applicant's arguments filed 10/4/2022 have been fully considered.
Applicant’s arguments with respect to the indefinite positions are persuasive and no indefinite rejections are presented.
Applicant argues that Park ‘126 teaches a composition having a curative, an uncured fluorocarbon elastomer, a functional filler and a thermoplastic material. The rejection above notes that these components are dynamically vulcanized together to form a product, which corresponds to the claimed ‘reaction product’.
Applicant argues that Park ‘126 discloses a reactant with a formula –[-CF2-CF2-]n-[CH2CH(CH3)-]m-[CH2-CF2]j- (TFE/PP/VDF) which is different from the current invention disclosure of polymer A of  –[-CF2-CF2-]n-[CH2CH(CH3)-]m-. This is not persuasive because claim 1 recites “fluoropolymer A comprises monomer units of tetrafluoroethylene (TFE), propylene (PP), and cure site monomer (CSM)”. Fluoropolymer A uses the transitional phrase “comprises” which indicates that the fluoropolymer is open to additional monomer units, including vinylidene fluoride (VDF). See MPEP 2111.03. In other words, the claimed fluoropolymer A is not limited to polymers having the formula –[-CF2-CF2-]n-[CH2CH(CH3)-]m- because the claim does not recite –[-CF2-CF2-]n-[CH2CH(CH3)-]m-, but uses ‘comprising’ language.
Regarding the presence of a cure site monomer (CSM), Park ‘126 teaches CSM can be present (¶ 19).
Thus, because the claims are open to additional monomers and the prior art teaches cure site monomers may be present, the claims are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/ Primary Examiner, Art Unit 1764